Title: To George Washington from John Hancock, 31 July 1777
From: Hancock, John
To: Washington, George



Sir
Philada July 31t 1777. 5 O’Clock A.M.

An Express this Moment arrived with a Letter from Genl Rodney a Copy of which I enclose agreeably to your Request in your Favour of yesterday which came to Hand last Night. The Enemy by this Intelligence are in the Offing of the Capes, and the Wind was fair yesterday for their coming up this Bay. I shall send likewise to Lord Stirling a Copy of the enclosed immediately. I am Sir with the greatest Respect Your mot obd. Set

J. H. Presidt


The enclosed I just recd from Genl Mifflin.

